Citation Nr: 1042518	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans Assistance Commission 
of Kendall County


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1970.  He received the Vietnam Campaign Medal, in addition to 
other decorations related to his service in the United States 
Marine Corps.

This matter comes before the Board of Veterans Appeals from a 
February 2006 RO decision which held that new and material 
evidence had not been submitted to reopen a previously-denied 
claim for entitlement to service connection for tinnitus.

The Veteran presented sworn testimony in support of his claim 
during a September 2009 hearing on appeal before the undersigned 
Veterans Law Judge.

The Veteran filed a claim for service connection for bilateral 
hearing loss in January 2005, which remains unaddressed by the 
RO.  His claims for service connection for residuals of a right 
leg fracture, varicose veins, and a hernia claimed as secondary 
to the right leg fracture were previously denied in a November 
2001 decision, but must be readjudicated on account of the 
subsequent receipt of the Veteran's service medical records.  The 
Board does not have jurisdiction over them, and they are referred 
to the RO for appropriate action.  

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A November 2001 rating decision denied the Veteran's claim 
for service connection for tinnitus.  The Veteran was notified of 
his appellate rights, and he did not file a notice of 
disagreement within the required time limit.

2.  The Veteran's service medical records were initially received 
by the RO in January 2002.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The criteria for reconsidering a prior denial of service 
connection for tinnitus have been met.  38 U.S.C.A. § 501(a) 
(West 2002); 38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  In light of the disposition 
reached below, however, an exhaustive discussion of the VA's 
duties to notify and assist is not necessary in this case.

The Veteran contends that his tinnitus was caused by exposure to 
acoustic trauma from explosions and his proximity to incoming 
missiles during the course of his military service with the 
United States Marine Corps in Vietnam in 1968 and 1969.  He 
initially filed a claim for service connection for "shooter's 
ear/constant ringing" in November1999.  The claim was denied in 
May 2000 and again in November 2001.  Although the Veteran was 
notified of his appellate rights, he did not file a notice of 
disagreement.  It thus became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

The November 2001 rating decision, of which the Veteran was 
provided a copy, contains the information that, "No service 
medical records were available for review.  If these records are 
located at a later date, this decision will be reconsidered.  If 
a different decision results, that decision will be effective as 
of the date of this pending claim."  A date stamp shows that the 
Veteran's service medical records were received at the RO in 
January 2002.  However, the RO simply filed the service records 
in the Veteran's claims file and took no action to reconsider the 
Veteran's claims.

The Veteran then filed another claim for service connection for 
"shooter's ear" and "hearing loss because of shooting guns in 
Vietnam" in January 2005.  In a February 2006 decision, the RO 
denied the claim for "service connection for tinnitus, claimed 
as shooter's ear" on the basis that the Veteran had not 
submitted new and material evidence to support reopening the 
prior denial.  No action was taken as to the claim for service 
connection for hearing loss; thus, this claim remains pending as 
noted above.

Generally, a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if VA receives or associates with 
the claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, notwithstanding the provisions of 
38 C.F.R. § 3.156(a).  38 U.S.C.A. § 501(a); 38 C.F.R. 
§ 3.156(c).  In other words, because the Veteran's service 
medical records were received after the November 2001 denial, 
although the denial became final, no new and material evidence is 
required to reopen the claim.  

Because the RO has not reviewed the Veteran's service medical 
records in the context of a de novo review of the Veteran's claim 
for service connection for tinnitus, a remand is required to 
allow for such a review.  


ORDER

The Board having determined that reconsideration of a prior 
denial of service connection for tinnitus is in order based on 
the receipt of pertinent service department records, the benefit 
sought on appeal is granted to this extent.

REMAND

The Veteran contends that his tinnitus was caused by exposure to 
acoustic trauma from explosions and his proximity to incoming 
missiles during the course of his military service with the 
United States Marine Corps in Vietnam in 1968 and 1969.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) should be 
considered as appropriate.  

In addition, on remand the veteran should be sent proper VCAA 
notice of the evidence required to prove his claim, and he should 
be provided a VA audiological examination.  See 38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED for the following action:

1.	 Send the Veteran proper VCAA notice 
regarding entitlement to service 
connection for tinnitus. 

2.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
tinnitus to include whether such is 
attributable to service, to include 
claimed noise exposure therein.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination. It would be helpful if 
the examiners would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood). The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility." 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it. The examiner should provide a 
complete rationale for any opinion 
provided.

3.	 The RO should again review the record on 
a de novo basis.  If the benefit sought 
on appeal is denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


